DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1A in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that the present application is a U. S. Nation Phase of an international application and the restriction is not in accordance with 37 C.F.R. § 1.475. Therefore, Applicant requests that the election of species requirement for Group I is withdrawn. This is not found persuasive because the election of species requirement is properly done in accordance with 37 C.F.R. § 1.475; 37 C.F.R. § 1.499 and MPEP § 1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 8-19 are withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the phrase “such as at a pressure between 4-30 cmH20” renders the claim indefinite since it is unclear whether the phrase is an actual claim limitation or not.
Claims 2-7 are indefinite as being dependent on claim 1.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Grasmuck (8, 096,783) in view of Brungart et al. (2010/0059055) and Kenyon et al. (8,636,479).
Grasmuck discloses a compact respiratory therapy device suitable for use by a patient during sleep to provide respiratory pressure therapy, the device comprising: a housing 5 (Fig. 1); an inlet 15; an outlet 17; a motor 3 including a rotor; and an impeller 4 configured to be rotated by the rotor to deliver a flow of air from the inlet toward the outlet, the impeller comprising: a set of impeller blades 12, each impeller blade comprising a leading edge (at the inlet) and a trailing edge (on the radially outer side of the leading edge); and a first shroud 11 and a second shroud facing the first shroud in the axial direction (see annotated Fig. 2 below), each shroud at least partly defining a flow passage through the impeller, the first shroud comprising a wall defining a periphery of an impeller inlet 11a; the first shroud and the second shroud are configured such that the flow passage is narrower in an axial direction at an outer portion of the impeller than at an inner portion of the impeller (Fig. 2); and a diameter of the impeller inlet is at least 50 % of the diameter of the impeller (judging from Fig. 2).
[AltContent: textbox (Angle β)][AltContent: connector]
[AltContent: arrow][AltContent: arc][AltContent: textbox (Second shroud)][AltContent: arrow][AltContent: connector]		
    PNG
    media_image1.png
    711
    595
    media_image1.png
    Greyscale
	
			Annotation of Fig. 2 of Grasmuck.

However, Grasmuck does not disclose the compact respiratory therapy device is configured to deliver the flow of air from the outlet for delivery to the patient at a pressure between 4-30 cm H2O at an overall sound power level of less than 50 dB(A) thereby reducing any disturbance to a quality of sleep for the patient, and wherein: a diameter of the impeller is less than 50 mm as claimed.
Brungart teaches ventilator comprising a blower assembly 10 having an impeller with a diameter ranging from 19 mm to 37 mm (paragraph 10) and a noise isolation assembly 15 which serves to reduce operating noise to 30 dB(A) when the ventilator is used as a CPAP device (paragraph 40, last two sentences).
Kenyon (8,636,479) teaches CPAP devices typically produce air pressure in the range of 4-28 cmH2O (col. 4, lines 36-38).
 It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make compact respiratory therapy device of Grasmuck into a CPAP device with the impeller having an outer diameter between about 19 mm to 37mm, and with air pressure values between 30 cm H2O to 46 cm H2O; and further with the noise isolation assembly of Brungart for the purpose of providing a compact respiratory therapy device with desirable air pressure and low noise level.
Regarding claim 2, the first shroud 11 is substantially non-planar (Grasmuck; Fig. 2 above).
Regarding claim 3, the first shroud comprises a frusto-conical shape (Grasmuck; Fig. 2 above).
Regarding claim 4, the second shroud is substantially planar (Grasmuck; Fig. 2 above).
Regarding claim 5, the leading edge is inclined by an angle β greater than 45 degrees with respect to an axis of the motor (Grasmuck; Fig. 2 above).
Regarding claim 7, the claim is treated as a product-by-process claim wherein how the impeller of the compact respiratory therapy device is made is not given patentable weight.

Claim 6, as far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Grasmuck in view of Brungart et al. and Daly as applied to claim 1 above and in further view of Lin et al. (2016/0290355).
	Grasmuck in view of Brungart and Daly discloses all the limitations except the impeller does not comprise metal as claimed.
	Lin teaches a fan impeller made of metal (paragraph 9).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the compact respiratory therapy device of Grasmuck in view of Brungart and Daly with the impeller comprises metal for the purpose of providing an alternative material for the impeller.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Barlow et al. (9,132,252), Kenyon et al. (9,004,067) and Kenyon et al. (8,272,837) are cited to show different respiratory therapy devices.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745